Per Curiam.
It is a general rule of the Court of K. B. that no attorney of that, or any other court, shall he bail, in any action depending in that court. (1 Tidd's Pr. 230.) The same rule prevails, also, in the Court of C. B. (1 Taunt. Rep. 164. note.) There appears to be good reason for the rule, and we, therefore, adopt it. The motion is granted.
The counsel for the parties agreed, that the rule should be, that the sheriff put in other sufficient bail, in four days, or that an attachment issue against him.
Rule accordingly.